Citation Nr: 0730911	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for left nephrectomy, 
to include as due to exposure to pesticides during military 
service.  

2.  Entitlement to service connection for aldosteronoma, to 
include as due to exposure to pesticides during military 
service.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to pesticides during 
military service.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION


The veteran served on active duty from May 1975 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision.  

The veteran and her husband testified before the undersigned 
Veterans Law Judge in a hearing at the RO in January 2006.  

The veteran's testimony in January 2006 appears to constitute 
a new claim of service connection for a respiratory disorder, 
claimed as due to exposure to pesticides in service.  This 
new claim is referred to the RO for appropriate action.  
 
In March 2006 the Board remanded these issues to the RO, via 
the Appeals Management Center (AMC), for further development.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran's military duties reflect that she was likely 
exposed her to pesticides in connection with duties during 
service.  

3.  During military service, the veteran is shown to have 
developed certain specific respiratory problems that were 
likely associated with her use of pesticides and to have been 
reassigned to other duties.  

4.  The veteran was treated during military service for 
urinary tract infections and cystosis, possibly related to a 
documented history of similar prior to entering service.  

5.  The currently demonstrated left nephrectomy is not shown 
to be related to an episode or cystitis or urinary tract 
infection or otherwise to any exposure to pesticides or other 
event or incident during the veteran's period of active 
military service.  

6.  The currently demonstrated hypoaldosteronism or related 
tumor is not shown to be due to any exposure to pesticides or 
other event or incident of the veteran's service.  

7.  The veteran is not shown to have manifested complaints or 
findings of hypertension in service or for many years 
thereafter.  

8.  The currently demonstrated hypertension is shown to be 
secondary to her nonservice-connected hypoaldosteronism, 
rather than some other documented event or incident of her 
period of active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by left 
nephrectomy residuals due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  The veteran does not have a disability manifested by an 
aldosteronoma due to disease or injury that was incurred in 
or aggravated by military service: nor may any malignant 
tumor be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).  

3.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active service, nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing her that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things: an injury in military 
service, or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  

The veteran was afforded time to respond to both letters 
before the RO issued the May 2003 rating decision.  

The Board accordingly finds that she has received sufficient 
notice of the information and evidence needed to support her 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also notes that a March 2006 AMC letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The AMC's letter advised the veteran that VA was responsible 
for getting relevant records from any Federal agency 
(including military, VA, and Social Security records) and 
that VA would make reasonable efforts to obtain records from 
non-Federal entities (including private hospitals, state and 
local governments, and employers) if provided appropriate 
authorization to do so.  

The AMC's letter listed the evidence newly received by VA and 
asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  

The letter specifically asked the veteran, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If the evidence or 
information is in your possession, please send it to us." 

Following the issuance of the March 2006 AMC letter, the 
veteran had an opportunity to respond prior to the issuance 
of the June 2006 Supplemental Statement of the Case (SSOC). 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal. However, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Neither the veteran nor her representative has informed VA of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

It does not appear that the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  However, since 
the Board's decision below denies service connection for the 
claimed disabilities, no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The veteran's service medical and personnel records, and 
post-service VA medical records and non-VA medical records, 
have been associated with the claims file.  

Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been afforded VA medical examinations in 
conjunction with this claim for benefits.   The veteran was 
also afforded a hearing before the Board in which she and her 
husband presented oral evidence and argument in support of 
her claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture.   


II.  Factual Background

The veteran contends that the claimed disorders (left 
nephrectomy, aldosteronoma, and hypertension) are consequent 
to her exposure to pesticides during military service.  

The Air Force medical records dated in December 1966 and 
January 1967, when the veteran was a 10-year old child, show 
that she was treated for acute cystitis and recurrent urinary 
tract infection.  

The service medical records include a September 1976 
retraining recommendation by an Air Force physician, who 
noted that the veteran had been treated on four occasions for 
sinusitis and shortness of breath attributable to an allergic 
reaction to spray chemicals.  

The physician noted that the symptoms ended when the veteran 
was placed on a temporary profile that stopped her exposure 
to spray chemicals.  The physician's impression was that of 
an allergic reaction to spray chemicals; the possibility of 
more significant problems secondary to exposure would exist.  

The service medical record includes numerous treatments for 
frequent urination and urinary tract infections.  She was 
treated for recurrent cystitis in August 1978; an intravenous 
pyelogram (IVP) and a cystoscopy at that time were both 
normal.  

The veteran's report of physical examination in August 1978, 
immediately prior to her discharge from service, shows a 
history of frequent urination and blood in the urine, 
diagnosed as small bladder capacity.  

The examination report also notes that the veteran had been 
treated for sinusitis and shortness of breath due to allergic 
reaction to chemical spraying, with no further complications 
after retraining.  

The examination report noted a history of low blood pressure, 
and noted history of fainting and unconsciousness (4 episodes 
of syncope between 1975 and 1976, but no neurological disease 
found).  The clinical evaluation of the endocrine and 
genitourinary systems was "normal" and routine laboratory 
data was unremarkable. 

The veteran had a VA medical examination in August 1978 
during which her blood pressure was measured as 98/80.  
Lymphatic, hematic, digestive, cardiovascular, and 
genitourinary systems were all noted as "normal."  

The medical records from Dallas Parkland Hospital show that 
the veteran presented with hypertension in August 1989 (one 
entry states that the veteran reported onset of hypertension 
in 1983).  Sodium restriction was attempted, without success.  
Subsequent workup revealed a mass in the left adrenal, 
diagnosed as left aldosteronoma.  

The veteran underwent an elective left adrenalectomy in 
September 1990.  The discharge diagnosis was that of left 
aldosteronoma and hypertension secondary to left 
aldosteronoma.  

In April 1997, the veteran was treated at Columbia Regional 
Medical Center Bayonet Point-Oak Hill for left nonfunctioning 
kidney and uncontrolled hypertension.  

Significantly, the labile hypertension was felt to be 
secondary to the nonfunctioning left kidney, and the veteran 
underwent a left simple nephrectomy.  

A VA renal consultation note dated in March 2004 stated that 
the veteran's hypertension had improved after nephrectomy in 
1997 to the point of being weaned off medication, but labile 
hypertension began to recur intermittently during the past 
three years.  

The clinician's impression was that of hypertension, likely 
essential, possibly symptomatic of renal arterial sclerosis 
(RAS), and history of adrenal adenoma, primary 
hypoaldosteronism, conceivably related to toxin exposure in 
service.  

The veteran testified before the Board in January 2006 that 
her military duties required her to mix and spray pesticides, 
without protective gear. The veteran testified that her sinus 
infections and shortness of breath stopped after she was 
reassigned to other duties, but she continued to show 
abnormal levels of cholinesterase in laboratory tests as late 
as November 1977, fourteen months after her change in duty.   

The veteran had a VA medical examination for hypertension in 
April 2006.  The examiner reviewed the claims file and 
recorded the veteran's subjective account of her hypertension 
and also clinical observations.  The examiner diagnosed 
hypertension, as likely as not secondary to the veteran's 
adrenal tumor (diagnosed in 1990).  

The veteran also had a VA medical examination for 
endocrinology in April 2006.  The examiner reviewed the 
claims file and noted the veteran's medical history as 
reported by the veteran and as reflected in review of the 
file.  The examiner noted his clinical observations and the 
results of recent laboratory and diagnostic evaluations.  

The examiner stated an opinion that the veteran's 
hypertension was most likely related to her 
hypoaldosteronism.  

The VA examiner also stated an opinion that neither the 
hypoaldosteronism nor the left nephrectomy was not likely due 
to chemical exposure in service or to cystitis and urinary 
tract infection demonstrated therein.  

The examiner stated as his rationale that he was unable to 
find any medical literature stating a causal relationship 
between the insecticide Malathion and nephrectomy or 
hypoaldosteronism.  

Finally, the Board referred these issues for an expert 
opinion by a Veterans Health Administration (VHA) 
toxicologist; the toxicologist's response, dated in May 2007, 
states a medical opinion that the veteran did not incur 
pesticide poisoning during her military service and that it 
was not likely that pesticide poisoning or exposure caused 
her claimed kidney and adrenal gland disorder.  

On the first question, the VHA toxicologist stated that, 
based on a review of the file, the veteran's symptoms in 
service were reflective of allergic reaction rather than 
receiving a toxic dose.  

On the second question, the VHA toxicologist stated that the 
veteran's exposure during military service was relatively 
brief.  Further, there is no evidence in medical literature 
of a link between pesticides and adrenal gland tumors.  

Finally, the reviewer noted that, if the kidney disorder had 
been related to pesticide exposure, one would expect both 
kidneys to have been diseased, but in this case only the 
veteran's left kidney was shown to have been involved.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §  3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. §§  3.303(d), 3.304.  

Service connection requires medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  


Service connection for left nephrectomy and aldosteronoma

The veteran's service personnel record documents that she was 
exposed to pesticides during her military service.  She now 
asserts that such exposure was the cause of her claimed left 
nephrectomy and aldosteronoma.  She apparently is not 
asserting that either condition was present during service or 
earlier than many years thereafter.  

As the veteran has diagnosed left nephrectomy and diagnosed 
aldosteronoma (also diagnosed as hypoaldosteronism), and as 
her exposure to pesticides is documented, the first two 
elements of service connection are demonstrated.   The 
remaining element is medical evidence of nexus between the 
two.  

In this case, the VA medical examiner in April 2006 
specifically found, after reviewing all the evidence of 
record and examining the veteran, that it was unlikely that 
the claimed left nephrectomy and aldosteronoma were related 
to either exposure to pesticides or to any in-service urinary 
tract infections or episode of cystosis.  

The VHA toxicologist in this regard reviewed the evidence of 
record in May 2007 and provided a detailed opinion concurring 
that neither the kidney disorder nor the adrenal gland 
disorder was attributable to pesticide exposure.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

The Board notes that the March 2004 VA renal consultation 
included an impression of history of adrenal adenoma, 
"conceivably related to toxin exposure in service."  

However, medical opinions expressed in speculative language 
do not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The March 
2004 consultation note is certainly less probative than the 
much more detailed VA examiner's report in March 2006 and VHA 
toxicologist's report in May 2007.  

The Board has reviewed the various internet articles and 
medical journal articles submitted in support of the 
veteran's theory of causation.  These articles in the 
aggregate show that exposure to pesticides may cause kidney 
damage among other pathologies.   

A medical article or treatise can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999) (emphasis added).  

In this case, there is no medical evidence whatsoever showing 
that the general relationships of the articles apply to the 
veteran's claimed disabilities.  The Board accordingly finds 
that the opinions of the VA examiner and VHA toxicologist are 
more credible than the generic articles submitted by the 
veteran in addressing the etiology of the veteran's kidney 
disorders.  

In addition to the medical evidence, the Boar has considered 
the lay evidence offered by the veteran, particularly her 
testimony before the Board.  The Board testified that she is 
certain her claimed kidney disorders are related to pesticide 
exposure in service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, the uncontroverted competent medical opinion of 
record states that the veteran's kidney disorders are not 
related to pesticide exposure during military service, and 
such medical opinion must be afforded more credibility than 
the veteran's unsupported lay opinion.  

The veteran testified that she had blood tests in service 
"positive for cholinesterase" that established the presence 
of toxins in her system even after she ceased handling 
pesticides.  A decrease in serum cholinesterase can be 
symptomatic of poisoning with phosphate insecticides; see 
Interpretation of Diagnostic Tests, 2nd Edition.  According 
to the pre-printed laboratory slips in the veteran's service 
medical record, normal cholinesterase is 1900 mU/ml.  

The veteran's service medical record includes laboratory 
findings of serum cholinesterase as 1720 mU/ml in July 1976, 
1868 mU/ml in February 1977, "true" in October 1977, 2614 
mU/ml in February 1978, and 2672 mU/ml in July 1978.  

The Board is not competent to make any inferences as to 
medical etiology, or degree of disability as to a claim for 
benefits, without a solid foundation on the record, grounded 
in medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  

Thus, the Board cannot undertake to independently analyze the 
veteran's in-service cholinesterase levels and opine as to 
whether those levels indicate toxic poisoning that caused her 
claimed kidney disorder.  

However, the VA examiner and VHA toxicologist both reviewed 
the service medical record, which included these laboratory 
data, in formulating their respective medical opinions that 
the veteran's kidney disorders are not related to pesticide 
exposure.  The Board is not competent to interpret the same 
evidence that was reviewed by the VA examiner and VHA 
toxicologist and arrive at a contrary conclusion.  

Based on this analysis, the Board finds that any kidney 
condition resulting in a left nephrectomy and any 
aldosteronoma are not shown related to exposure to pesticides 
or any other incident of the veteran's military service.  


Service connection for hypertension

The veteran's service medical record does not show any 
indication of hypertension during military service.  

Service connection may be granted for chronic diseases, 
including hypertension, that became manifest to a compensable 
degree within the first year after discharge from service, 
even if the disorder was not identified during service.   
38 C.F.R. §§3.307, 2.209(a).  

In this case there is no indication of hypertension to any 
degree during the first year after the veteran's discharge 
from service, so presumptive service connection under the 
provisions of 38 C.F.R. § 3.307 is not warranted.  

As the veteran is diagnosed with hypertension, and as her in-
service exposure to pesticides is documented, the remaining 
question is whether there is medical evidence of a nexus 
between the two.  

The file contains numerous treatment notes documenting the 
onset of hypertension in 1983 (reported) or August 1989 
(first medical documentation) and its severity over the 
years.  

The only medical opinions regarding the cause of that 
hypertension are found in two VA examinations in April 2006.  
One VA examiner opined that the veteran's hypertension was 
secondary to the adrenal tumor diagnosed in 1990, while the 
second examiner similarly opined that the veteran's 
hypertension was most likely related to her 
hypoaldosteronism.  

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin, 
supra.  

The Board has found, as detailed hereinabove, that the 
veteran's adrenal tumor and hypoaldosteronism are not shown 
to be related to pesticide exposure or any other incident of 
the veteran's military service.  

As the medical evidence shows that the hypertension is likely 
related to adrenal tumor and hypoaldosteronism, and as 
medical evidence also shows that adrenal tumor and 
hypoaldosteronism are not related to military service, it 
follows that secondary service cannot be granted for 
hypertension.  

Based on the medical evidence, the Board finds that the 
veteran's hypertension is not shown to be related to 
pesticide exposure or any other event of her period of 
military service.  


Benefit of the doubt

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In this case, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt rule does not 
apply.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  



ORDER

Service connection for a left nephrectomy, including as due 
to exposure to pesticides, is denied.  

Service connection for aldosteronoma, including as due to 
exposure to pesticides, is denied.  

Service connection for hypertension, to include as due to 
exposure to pesticides, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


